Notice of Pre-AIA  or AIA  Status
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Interpretation
 	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

 	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

 	This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
 	(1) “a controller communicatively coupled to the pump-motor assembly” in claims 1 and 8.
 	(2) “a user-input device communicatively coupled to the controller” in claims 1 and 8.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
(1) “a controller” (claim 1 at line 10 and Claim 8 at line 2) is interpreted as “memory, application, output device, display device, and processor” (para.0055 of instant publication application).
a user-input device” (Claim 1 at line 11 and Claim 8 at line 3) is interpreted as “user-inputs 312 … For example, 312 may be switches, button, slides, knob, touch-sensor, or another type of user input include a power switch, speed input, and a duration input” (para.0052 of instant publication application).
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Reason for Allowance
 	The following is a statement of reasons for the indication of allowable subject matter:  The closest prior art of record are Zheng (CN 104983310).  The prior art of record references neither discloses, or suggests, in combination with the other limitations of independent claim 1, a controller communicatively coupled to the pump-motor assembly; and a user-input device communicatively coupled to the controller, wherein the controller is configured to direct at least one of a speed and operating duration of the pump-motor assembly in response to input signals from the user-input device. 
The prior art of record references neither discloses, or suggests, in combination with the other limitations of independent claim 7, the spray nozzle comprises a plurality of nozzle outlets.
 	The prior art of record references neither discloses, or suggests, in combination with the other limitations of independent claim 13, the spray nozzle is located at an elevation below the housing and above the tube inlet end.
 	The closest prior art was Zheng. The prior art show that a beverage aerator (annotated fig.1 in non-final rejection) having pump motor assembly (41-43 and inlet and outlet) within the housing and uptake tube (1) coupled to pump inlet (annotated fig.1) and the uptake tube located below the housing, and a spray nozzle (3) coupled to the pump outlet where the spray nozzle located below the pump motor assembly. However, Zheng does not show a controller and a user-input device communicatively coupled to the controller and use the controller to control at least one speed and duration of pump motor assembly in response to the signal. Zheng does not show the spray nozzle having a plurality of nozzle outlets and examiner finds no reason to further modify Zheng’s single spray nozzle having a single outlet to multiple nozzle outlets because the purpose of Zheng’s nozzle outlet is to deliver an amount of aerated liquid to a user’s cup. Zheng’s device is not used to deliver to aerated liquid to multiple user’s cups.  Zheng shows the spray nozzle (3) is located at and directly connected to the housing and above the tube inlet end (12). Zheng does not show the spray nozzle is located at an elevation below the housing.


Examiner’s Comment
 	(1) “Applicant has amended the claims …” on pages 8-9 of remark.
 	In response, examiner agreed the amendment to claims overcome prior rejections.

Conclusion
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIMMY CHOU whose telephone number is (571)270-7107.  The examiner can normally be reached on Mon-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on (571) 270 - 5569.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/JIMMY CHOU/Primary Examiner, Art Unit 3761